     Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 1 of 14                PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

LINDSEY J. TOMPKINS,                        )
                                            )
        Plaintiff,                          )       Case No:     21-196
                                            )
v.                                          )
                                            )
ROYAL ADMINISTRATION                        )
SERVICES, INC.,                             )
                                            )
        Defendant.                          )

                                        COMPLAINT

        1.     COMES NOW Lindsey J. Tompkins (“Plaintiff”), and files this Complaint for

damages and other legal and equitable remedies resulting from the illegal actions of Defendant,

Royal Administration Services, Inc. (Hereinafter “Royal” or “Defendant”). Defendant or its agents

negligently, knowingly and/or willfully called Plaintiff’s cellular telephone in violation of the

Telephone Consumer Protection Act, 47 USC § 227 et seq. (“TCPA”), the Alabama Telemarketing

Act, Ala. Code § 8-19A-1 et seq (“ATA”) and the Alabama Telephone Solicitations Act, Ala. Code

§§ 8-19C-2 through 8-19C-12 (“ATSA”).

        2.     Plaintiff, as her Complaint, alleges as follows upon personal knowledge as to her

acts and experiences and as to all other matters, upon information and belief, including an

investigation conducted by her attorneys.

                                NATURE OF THIS ACTION

        3.     This Complaint addresses the unlawful telemarking campaigns perpetrated upon

Plaintiff by Defendant and its agents through automated robocalls made without her prior consent.

Robocalling has plagued American consumers for years and is getting much worse. According to

Consumer Reports, 48 billion robocalls were placed by telemarketers in the United States in 2018.
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 2 of 14                      PageID #: 2




This is higher than in any previous year and is a 56.9% increase from a year earlier,

https://www.consumerreports.org/robocalls/mad-about-robocalls/, and the calls continued to

increase in 2019 and 2020. According to YouMail, a company that tracks robocalls, over 3.8 billion

calls were made during the month of September 2020 alone.

       4.         Robocalls are now the largest source of consumer complaints to the FTC,

accounting for more than 65 percent of the total number of complaints.

       5.         Robocalling, identified as a “scourge” by the United States government, is much

more than a mere annoyance. The constant deluge of robocalls reduces nearly every adult

American’s productivity in taking to the time to either answer or block the call. The scourge of

robocalls has fundamentally altered how Americans use their telephones, with far fewer consumers

answering unrecognized calls. This harms legitimate callers, such as businesses and emergency

agencies, who have legitimate purposes for contacting consumers by telephone and are willing to

do so lawfully.

       6.         A significant reason the robocalling problem has exponentially increased is the low

costs made possible by highly effective automated telephone dialing systems. A simple google

search for “robocalls” will reveal ads for thousands of calls for just a few dollars. One expert

estimates that robocalling every citizen in the city of Seattle would cost about $150.00,

https://medium.com/@TProphet/the-broken-economics-of-robocalls-b58f4842a407.

       7.         One of the most complained about telemarketing schemes relates to the sale of

extended auto warranty plans through robocalling campaigns. Some auto warranty companies,

either directly or through agents, use automated systems to send thousands of unsolicited calls with

messages regarding the expiration of the called party’s manufacturer’s warranty and an offer to

sell an extended warranty. Defendant engages in similar telemarketing campaigns. Defendant



                                                   2
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 3 of 14                     PageID #: 3




placed robocalls to Plaintiff, after she put her number on the National Do Not Call Registry, as

part of its warranty products’ marketing.

        8.       Congress enacted the TCPA in 1991 to address the intrusion on personal privacy

posed by automated telephone calls. Congress recognized automated calls are a nuisance, an

invasion of privacy and a threat to public safety and interstate commerce. Through the TCPA,

Congress provided a means for consumers to seek redress for unlawful calling practices. The

TCPA prohibits telemarketing calls to cellular telephones by using either an automated telephone

dialing system, prerecorded message or artificial voice messages. The TCPA also establishes a

nationwide Do-Not-Call Registry (“DNCR”) and prohibits telemarketing calls to numbers placed

on the registry. The calls made by Defendant violate the TCPA, including the rules regarding the

DNCR.

        9.       The Calls also violate Alabama Telemarketing Act, Ala. Code § 8-19A-1 et seq.

        10.      Finally, these calls violate the Alabama Telephone Solicitations Act, Ala. Code §§

8-19C-2 through 8-19C-12 (“ATSA”).

                                          THE PARTIES

        11.      Plaintiff is a resident of Mobile, Mobile County, Alabama.

        12.      Defendant, Royal Administration Services, Inc. (“Royal”), is a corporation whose

principal place of business is in Hanover, Massachusetts with the Registered Agent being in

Tallahassee, Florida. Defendant has engaged in business in the State of Alabama, within this

judicial district.

                                 JURISDICTION AND VENUE

        13.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff has

claims that arise under the laws of the United States. This Court has supplemental jurisdiction over



                                                 3
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 4 of 14                     PageID #: 4




the state law claims pursuant to 28 U.S.C. § 1367. Those claims arise from a set of operative facts

common to the federal claims.

                                    FACTUAL ALLEGATIONS

       14.     Defendant is a national provider of consumer service agreements for automotive

extended service plans.

       15.     Defendant offers its plans and products for sale via the Internet as well through a

national network of call centers.

       16.      Defendant sells and administers automotive extended protection plans nationwide.

A major part of Defendant’s marketing plan is to solicit business through telemarketing campaigns

which employ automated systems to contact thousands of consumers through their cellular

telephones in a very short period of time and at a very low cost. Upon information and belief, the

telemarketing campaigns also employ prerecorded or artificial voice technology.

       17.     The TCPA prohibits calls made to a cellular telephone using either an ATDS or

prerecorded or artificial voice without the called parties’ consent. For telemarketing calls such as

those placed, or caused to be placed, by Defendant to Plaintiff, the TCPA requires prior express

written consent by every person called.

       18.     In 2003, the Federal Government established the National Do Not Call Registry

(“DNCR”) in an effort to protect consumers from unwanted calls. The DNCR allows consumers

to register telephone numbers, thereby indicating their desire not to receive telephone solicitations

at those numbers. See 47 CFR. § 64-120(c)(2). The TCPA and its implementing regulations

prohibit telephone solicitation calls to telephone numbers listed on the registry. See 47 U.S.C. §

227(c); 47 CFR. § 64-1200(c)(2) (the “Do Not Call Rule”). Any person whose number is on the

registry and who has received more than one telephone solicitation within a twelve (12) month



                                                 4
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 5 of 14                       PageID #: 5




period by or on behalf of the same entity may recover statutory damages under the TCPA against

the violator. See 47 USC § 227(c)(5).

                                    CALLS TO PLAINTIFF

        19.     Defendant, either directly or through its agents, has robocalled, or caused to be

robocalled, thousands of consumers, including Plaintiff, without their prior written express consent

through the use of an ADTS and/or prerecorded or artificial voice technology. Many calls,

including the calls made to Plaintiff, were made to numbers placed on the DNCR. Each call was

made in violation of the TCPA.

        20.    In addition, each of the robo calls indicated in Plaintiff’s Caller ID records that they

were local calls. For example, see below:



        21.    At the time Defendant made, or directed the calls be made, to Plaintiff, Defendant

was well aware of Alabama law and the TCPA requirements and was aware that masking the true

place of origination of automated marketing calls to consumers violated Alabama law and/or the

TCPA.

        22.    Masking the place of the origination of the calls is further evidence of Defendant’s

knowing and willful violations and were made through the use of “spoofing” technology. That

technology is purposefully designed to (1) mask the identity of the caller; and (2) make the call

appear to be from a local number in order to increase the likelihood that that the consumer will

answer. This tactic is designed to generate business and profit while at the same time skirting the

legal consequences of what the caller knows are unlawful calls. This bad faith effort to sabotage

consumers’ call screening efforts demonstrates the caller’s knowledge that the calls are unlawful.




                                                  5
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 6 of 14                     PageID #: 6




        23.     The unlawful telemarketing calls repeatedly invaded the personal privacy of

Plaintiff causing her to suffer damages, injury-in-fact and entitling her to relief provided under

Alabama law and the TCPA, including 47 USC § 227(b)(3)(B).

        24.     Beginning in April of 2019 and through February of 2020, Plaintiff received a series

of approximately 25 automated calls to her cellular telephone from the numbers that appear to be

(973) 307‐9198 and (973) 447-1137.

        25.     When Plaintiff answered the calls, there was a short, multi-second delay followed

by a click and a human voice.

        26.     All of the calls made by, or on behalf of, Defendant to Plaintiff were made using

an “automatic telephone dialing system” (“ATDS”), as defined by 47 USC § 227(a)(1) and

prohibited by 47 USC § 227(b)(1)(A). The calls displayed indicia of an ATDS, including the delay

and click described above.

        27.     Upon information and belief, at least one of the calls employed a prerecorded or

artificial voice.

        28.     At all times relevant herein, Plaintiff’s cellular telephone number was listed on the

DNCR. Plaintiff registered her cellular telephone number XXX-XXX-7876 with the DNCR for

the express purpose of avoiding unwanted telemarketing calls. Plaintiff’s cellular number was

registered on the DNCR more than thirty-one (31) days prior to the calls.

        29.     Plaintiff uses her cellular telephone number as her main residential line and

Defendant’s calls wasted her time, used her cellular telephone time, caused mental anguish and

aggravation.

        30.     The calls were made directly by Defendant, or on its behalf, by third persons

working at Defendant’s direction. The third-parties initiating the unlawful calls on Defendant’s



                                                  6
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 7 of 14                     PageID #: 7




behalf, if any, did so with actual and/or apparent authority from Defendants and, in any event, the

actions taken by said third-parties were ratified by Defendant knowingly reaping benefits, in the

form of potential and actual sales, as a direct result of the unlawful calls.

        31.     The calls were made for marketing Defendant’s automobile warranties or similar

vehicle protection products, and not made for emergency purposes, as defined by 47 USC §

227(b)(1)(A)(i).

        32.     The calls were made for purposes of soliciting a sale of consumer goods or services

and/or for the purpose of obtaining information that may be used for the direct solicitation of a

sale of consumer goods or services. The calls were “telemarketing calls” and “telephone

solicitations” within the meaning of TCPA and Alabama law.

        33.     The calls were not isolated occurrences and were made in a pattern of repeated

transactions of like nature.

        34.     Upon information and belief, the ATDS used by Defendant, or on its behalf, has

the capacity to store or produce telephone numbers to be called using a random or sequential

number generator.

        35.     Upon information and belief, the ATDS used by Defendant, or on its behalf, also

has the capacity to, and does, dial telephone numbers stored as a list or in a database without human

intervention.

        36.     Neither Defendant nor its agents had prior express written consent to place the calls

to Plaintiff.

        37.     The telephonic communications by Defendant, or on its behalf, violated 47 USC §

227(b)(1).




                                                   7
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 8 of 14                       PageID #: 8




       38.     Defendant’s calls to Plaintiff also violated the regulations promulgated under the

TCPA regarding calls to consumers whose numbers are included in the DNCR. Plaintiff received

one or more such call within a twelve (12) month period by Defendant, or on its behalf, in violation

of the Do Not Call Rule. 47 CFR. § 64.1200(c)(2).

       39.     The calls made by Defendant, or on its behalf, to Plaintiff constitute “telephone

solicitation” as that term is defined at 47 USC § 227(a)(4) and 47 CFR. § 64.1200(f)(14).

       40.     Through Defendant’s conduct, Plaintiff suffered an invasion of a legally protected

interest in privacy, which is specifically addressed and protected by the TCPA.

       41.     Plaintiff has suffered actual damages and injury-in-fact including but not limited to

loss of time in answering the calls and tracing their origin, the loss of use of her telephone for

legitimate purposes and her productivity. Such calls have also invaded Plaintiff’s privacy and

statutory rights provided under the TCPA.

       42.     The harm suffered by Plaintiff as a result of Defendant’s TCPA violations bears a

close relationship with the types of harm for which the law has traditionally allowed redress under

common law claims for invasion of privacy, nuisance, conversion, trespass to chattel and

wantonness.

                                  COUNT ONE
                      TELEPHONE CONSUMER PROTECTION ACT

       43.     Plaintiff incorporates the relevant foregoing allegations as if fully set forth herein.

       44.     Defendant, directly, or through agents, placed telephone calls to Plaintiff’s cellular

telephone without having obtained prior express written consent.

       45.     The calls were made with an ATDS and/or the use of prerecorded or artificial voice.




                                                  8
   Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 9 of 14                    PageID #: 9




       46.      The calls were placed for the purpose of marketing, advertising and selling

Defendant’s extended auto warranty product and services. The calls constitute telemarketing and

telephone solicitation as those terms are defined in 47 CFR § 64.1200(f)(12) and (14).

       47.      Each call was made in violation of provisions of the TCPA, including 47 USC §

227(b)(1)(A).

       48.      The unlawful telemarketing calls repeatedly invaded the personal privacy of

Plaintiff causing her to suffer damages and entitling her to relief provided under the TCPA,

including 47 USC § 227(b)(3).

       49.      As a result of Defendant’s negligent violations of 47 USC § 227, et seq., Plaintiff

is entitled to an award of $500.00 in statutory damages for each and every violation pursuant to 47

USC § 227(b)(3)(B).

       50.      As a result of Defendant’s knowing and/or willful violations of 43 USC § (b)(3),

Plaintiff is entitled to increased damages of up to $1,500 per violation.

       WHEREFORE, Plaintiff requests that this Court enter a Judgement against Defendant

for violation of the TCPA, awarding the following relief:

             A. An award of actual monetary loss to Plaintiff from such violations or the sum of

                five hundred dollars ($500.00) for each violation of the TCPA, whichever is

                greater;

             B. An award of actual monetary loss to Plaintiff from each call made in violation of

                47 CFR § 64.1200(c)(2) or damages of up to five hundred dollars ($500.00) for

                each unlawful call, whichever is greater;




                                                 9
 Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 10 of 14                        PageID #: 10




             C. An award of enhanced damages to Plaintiff from each call made in knowing or

                willful violation of 47 CFR § 64.1200 (c)(2) of up to three times the amount the

                statutory damages awarded pursuant to 47 USC § 227(c)(5)(B);

             D. An award of enhanced statutory damages to Plaintiff for Defendant’s willful

                and/or knowing violation of up to $1,500.00 for each such violation of the TCPA;

             E. An Order declaring that Defendant’s actions, as set out above, violate the TCPA;

             F. A declaratory Judgment that telephone calling equipment used to make the calls

                constitutes an automatic telephone dialing system under the TCPA;

             G. A declaratory Judgment that Defendant or its agents used an artificial or

                prerecorded voice; and

             H. Such other and further relief that the Court deems reasonable and just.

                                  COUNT TWO
                   VIOLATION OF THE TCPA’S DO NOT CALL RULE

       51.     Plaintiff incorporates the relevant foregoing allegations as if fully set forth herein.

       52.     Defendant placed telephone calls, or caused such calls to be placed, to Plaintiff

without having obtained her prior express written consent.

       53.     The calls were placed for the purpose of marketing, advertising and selling

Defendant’s extended auto warranty product and services. The calls constitute “telemarketing”

and “telephone solicitation” as those terms are defined in 47 CFR § 64.1200(f)(12) and (14).

       54.     Each call was made in violation of provisions of the TCPA, including 47 USC §

227(c)(3) and the Do No Call Rule promulgated pursuant to the TCPA, 47 CFR § 64.1200(c)(2).

       55.     The unlawful calls repeatedly invaded the personal privacy of Plaintiff causing her

to suffer damages and entitling her to relief provided under the TCPA, including 47 USC §

227(b)(3)(B) and (c)(5).

                                                 10
 Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 11 of 14                     PageID #: 11




       56.     Each call was made in willful and knowing violation of the TCPA and the Do Not

Call Rule.

       57.     As a result of Defendant’s violations of 47 USC § 227, et seq., Plaintiff is entitled

to an award of actual damages or statutory damages of up to $500.00, for each and every violation,

pursuant to 47 USC § 227(c)(5)(B).

       58.     As a result of Defendant’s knowing and willful violations of 47 USC § 227, et seq.,

Plaintiff is entitled to an award of enhanced damages of up to $1,500.00 for each and every

violation, pursuant to 47 USC § 227(c)(5).

       WHEREFORE, Plaintiff requests that this Court enter a Judgement against Defendant

for violation of the TCPA, awarding the following relief:

             A. An award of actual monetary loss to Plaintiff from such violations or the sum of

                five hundred dollars ($500.00) for each violation of the TCPA, whichever is

                greater;

             B. An award of actual monetary loss to Plaintiff from each call made in violation of

                47 CFR § 64.1200(c)(2) or damages of up to five hundred dollars ($500.00) for

                each unlawful call, whichever is greater;

             C. An award of enhanced damages to Plaintiff from each call made in knowing or

                willful violation of 47 CFR § 64.1200 (c)(2) of up to three times the amount the

                statutory damages awarded pursuant to 47 USC § 227(c)(5)(B);

             D. An award of enhanced statutory damages to Plaintiff for Defendant’s willful

                and/or knowing violation of up to $1,500.00 for each such violation of the TCPA;

             E. An Order declaring that Defendant’s actions, as set out above, violate the TCPA;




                                                11
 Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 12 of 14                        PageID #: 12




             F. A declaratory Judgment that Defendant’s telephone calling equipment constitutes

                  an automatic telephone dialing system under the TCPA; or

             G. A declaratory Judgment that Defendant used an artificial or prerecorded voice; and

             H. Such other and further relief that the Court deems reasonable and just.

                                   COUNT THREE
                             ALABAMA TELEMARKETING ACT
       59.     Plaintiff incorporates the relevant foregoing allegations as if fully set forth herein.

       60.     In 1994 Alabama adopted the “Alabama Telemarketing Act” (“ATA”) Ala. Code §

8-19A-1 et seq.

       61.     On information and belief, Defendant is not licensed in Alabama as required by

Ala. Code § 8-19A-5(a) or is affiliated with an unlicensed commercial telephone seller in violation

of Ala. Code § 8-19A-15(c).

       62.     In addition, Defendant never gave Plaintiff the oral disclosures required by Ala.

Code § 8-19A-12.

       WHEREFORE, Plaintiff requests that this Court enter a Judgement against Defendant

for violation of the Alabama Telemarketing Act, awarding the following relief:

             A. An award of actual or statutory damages under Ala. Code § 8-19-10 and Ala. Code

                  § 8-19A-23 plus reasonable attorneys’ fees and costs;

             B. Such other and further relief that the Court deems reasonable and just.

                                  COUNT FOUR
                       ALABAMA TELEPHONE SOLICITATIONS ACT

       63.     Plaintiff incorporates the relevant foregoing allegations as if fully set forth herein.

       64.     The Alabama legislature enacted the Alabama Telephone Solicitations Act

(“ATSA”) in 1999 to address the intrusion on personal privacy posed by unsolicited telemarketing



                                                 12
  Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 13 of 14                     PageID #: 13




calls. It recognized such calls as “intrusive and relentless invasion of the privacy and peacefulness

of home.” Ala Code § 8-19C-1(4) (1975).

       65.     The ATSA was passed to provide Alabama consumers the power to decide whether

or not to receive telemarketing calls and provides a means for consumers to seek redress for

unlawful calling practices. The ATSA prohibits telemarketing calls to consumers who have placed

their numbers on the nationwide Do-Not-Call Registry (“DNCR”). The ATSA also prohibits the

use of technology aimed at concealing the caller’s identity, such as spoofing technology. The calls

made by Defendant, or at Defendant’s direction, violate the ATSA.

       66.     Defendant knowingly placed calls, or directed calls to be placed, to Plaintiff in

violation of the ATSA and Plaintiff is entitled to recovery for actual damages and/or statutory

damages of $2,000 for each violation as provided in Ala. Code § 8-19C-7.

       67.     Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of a

legally protected interest in privacy, which is specifically addressed and protected by the TCPA

and the ATSA.

       68.     By registering with the Do Not Call Registry, as alleged above, Plaintiff has given

notice of her objection to receiving telephone solicitations within the meaning of Ala. Code Section

8-19C-2(a).

       69.     Defendant, or its agents, also violated the ATSA by knowingly utilizing a method

to block, or otherwise circumvent, the use of caller identification service thereby obscuring the

source of the solicitation calls made to Plaintiff. This is a violation of Ala. Code § 8-19C-5(b).

       70.     Plaintiff received multiple telephone solicitation calls within a 12-month period by,

or on behalf of, Defendant in violation of Section 8-19C-2(a) and/or Section 8-19C-5(b).




                                                 13
  Case 1:21-cv-00196-N Document 1 Filed 04/22/21 Page 14 of 14                     PageID #: 14




       71.     Plaintiff has suffered actual damages and injury-in-fact, including but not limited

to loss of time in answering the calls and tracing their origin, the loss of use of her telephone for

legitimate purposes and her productivity. Such calls have also invaded Plaintiff’s privacy and

statutory rights provided under the ATSA.

       WHEREFORE, Plaintiff requests that this Court enter a Judgement against Defendant

for violation of the Alabama Telephone Solicitations Act, awarding the following relief:

             A. An award of actual or statutory damages under Ala. Code § 8-19-10 and Ala. Code

                § 8-19A-23 plus reasonable attorneys’ fees and costs;

             B. Two thousand dollars ($2,000.00) per call in damages for each knowing violation,

                of Ala. Code § 8-19C-7; and

             C. Such other and further relief that the Court deems reasonable and just.

    TRIAL BY JURY IS DEMANDED AS TO EVERY CLAIM ASSERTED HEREIN
       Respectfully submitted this the 22nd day of April 2021.


                                                      /s/ Earl P. Underwood, Jr.
                                                      Earl P. Underwood, Jr.
                                                      Underwood & Riemer, P.C.
                                                      21 South Section Street
                                                      Fairhope, Alabama 36532
                                                      Telephone: 251-990-5558
                                                      Facsimile: 251-990-0626
                                                      epunderwood@alalaw.com
                                                      Attorney for Plaintiff Lindsey J. Tompkins

DEFENDANT IS TO BE SERVED BY CERTIFIED MAIL AT THE FOLLOWING
ADDRESS:

Royal Administration Services, Inc., C/O
Corporation Service Company as RA
1201 Hays Street
Tallahassee, Florida 32301




                                                 14
